Case 2:21-cr-00129-WSH Document1-3 Filed 03/29/21 Pagelof2 | g

CRIMINAL CASE INFORMATION SHEET

 

Pittsburgh x Erie Johnstown

Related to No. Judge

 

 

(All criminal prosecutions arising out of the same criminal transaction or series of transactions are
deemed related).

CATEGORY: 1. X Narcotics and Other Controlled Substances

la. ____ Narcotics and Other Controlled Substances
(3 or more Defendants)

2. ____ Fraud and Property Offenses

2a. ___ Fraud and Property Offenses

(3 or more Defendants)

 

3 Crimes of Violence

4 Sex Offenses

5. Firearms and Explosives

6 Immigration

7 All Others
Defendant’s name: Brian Isbell
Is indictment waived: xX Yes No
Pretrial Diversion: Yes xX No
Juvenile proceeding: Yes xX No
Defendant is: X Male Female
Superseding indictment or information Yes X No

Previous case number:

 

If superseding, previous case was/will be:

Dismissed on defendant’s motion
Dismissed on governments’ motion
After appellate action .

Other (explain)

County in which first offense cited
occurred: Butler

 

Previous proceedings before
Magistrate Judge:

 

Case No::

 

PLEASE INCORPORATE MAGISTRATE CASE WITH CRIMINAL CASE
Case 2:21-cr-00129-WSH

Date arrested or date continuous U.S.

custody began:
Defendant:
Name of Institution:

Custody is on:

Document 1-3 Filed 03/29/21 Page 2 of 2

 

is in custody X__ is not in custody

 

this charge another charge

another conviction

 

 

 

 

___ State ___ Federal

Detainer filed: ___yes no
Date detainer filed:
Total defendants: 1.
Total counts: 1.
Data below applies to defendant No.: 1.
Defendant’s name: | Brian Isbell

SUMMARY OF COUNTS
U.S. CODE OFFENSE FELONY MISDEMEANOR
21 U.S.C. §§ 331(c) and Receipt in Interstate Commerce and x

333(a)(1)

Delivery of Misbranded Drugs

I certify that to the best of my knowledge the above entries are true and correct.

DATE:

 

/s/Jeffrey R. Bengel
JEFFREY R. BENGEL
Assistant U.S. Attorney
DC ID No. 1018621

 
